Citation Nr: 0639511	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-41 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for squamous cell 
carcinoma, left tonsil, due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1974 and from October 1976 to October 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2004 and February 2005 decisions by the 
RO.  By those decisions, the RO, in pertinent part, declined 
to reopen the veteran's previously denied claim for service 
connection for PTSD and denied an original claim for service 
connection for squamous cell carcinoma of the left tonsil due 
to exposure to herbicides.

In August 2006, while the veteran's appeal was pending, the 
United States Court of Appeals for Veterans Claims (Court) 
issued an opinion in Haas v. Nicholson, 20 Vet. App. 257 
(2006), wherein the Court reversed a decision of the Board 
that had denied service connection for disabilities claimed 
as a result of exposure to herbicides.  In its decision, the 
Board had determined that, although the appellant had served 
in waters off the shore of the Republic of Vietnam, such 
service did not warrant application of the presumption of 
herbicide exposure because the appellant never actually set 
foot on land in that country.  In reversing the Board's 
decision, the Court held that a VA manual provision, VA 
Adjudication Procedure Manual M21-1, Part III,  4.08(k)(1)-
(2) (Nov. 1991), created a presumption of herbicide exposure 
based on receipt of the Vietnam Service Medal.  In so 
holding, the Court found the manual provision to be a 
substantive rule and invalidated a subsequent amendment to 
that provision.  The Court also found that neither the 
statute nor the regulation governing herbicide exposure 
claims precluded application of the presumption of exposure 
to persons who served aboard ship in close proximity to the 
Republic of Vietnam.

VA disagrees with the Court's decision in Haas and is seeking 
to have the decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of VA has imposed a stay at the Board on the 
adjudication of claims affected by Haas.  The specific claims 
affected include claims for service connection based on 
herbicide exposure where, as here, the only evidence of 
exposure is receipt of the Vietnam Service Medal or service 
on a vessel off the shore of Vietnam.  Once a final decision 
is reached on appeal in the Haas case, the adjudication of 
stayed cases, including the veteran's claim for service 
connection for squamous cell carcinoma of the left tonsil, 
will be resumed.

As for the remaining issue on appeal-pertaining to service 
connection for PTSD-the Board's present decision is limited 
to the matter of whether new and material evidence has been 
received to reopen the claim.  For the reasons set forth 
below, the matter of the veteran's actual entitlement to 
service connection for PTSD is being REMANDED for additional 
development.


FINDINGS OF FACT

1.  By a decision entered in October 1993, the RO denied 
service connection for PTSD on grounds that the veteran did 
not have a verifiable stressor or confirmed diagnosis; the RO 
notified the veteran of its decision, and of his appellate 
rights, but he did not initiate an appeal within one year.

2.  Evidence received since the time of the October 1993 
decision includes additional information pertaining to the 
veteran's claimed stressors and medical evidence indicating 
that he has, or may have, PTSD; this evidence relates to 
unestablished facts necessary to substantiate the veteran's 
claim, is neither cumulative nor redundant of the evidence 
that was previously of record, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's October 1993 decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (1993).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§§ 1110, 1131, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection for PTSD 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2006).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Id. § 3.304(f)(1).

Here, the record shows that the RO previously denied the 
veteran's claim for service connection for PTSD in October 
1993, on grounds that he did not have a verifiable stressor 
or confirmed diagnosis.  The RO notified the veteran of its 
decision, and of his appellate rights, but he did not 
initiate an appeal within one year.  As a result, the October 
1993 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.302, 20.1103 (2006).  His claim may now 
be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such 
as the veteran's-evidence is considered "new" if it was 
not previously submitted to agency decision makers.  Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability 
Dates); 38 C.F.R. § 3.156(a) (2006).  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the veteran's case, the evidence received since the time 
of the last final disallowance includes additional 
information pertaining to his claimed stressors (he now 
alleges, for example, that he experienced fear after the hull 
of his ship was damaged in a typhoon), and medical evidence 
indicating that he has, or may have, PTSD (including, for 
example, a May 2006 report from the Vet Center in Duluth, 
Minnesota).  This evidence relates to unestablished facts 
necessary to substantiate the veteran's claim; is neither 
cumulative nor redundant of the evidence that was of record 
in October 1993; and, presuming its credibility, raises a 
reasonable possibility of substantiating his claim.  The 
evidence is therefore new and material, and the claim is 
reopened.


ORDER

The veteran's claim for service connection for PTSD is 
reopened; to this limited extent, the appeal is granted.


REMAND

During a hearing held before the undersigned in October 2006, 
the veteran testified that he was receiving ongoing treatment 
for PTSD at the VA Community Based Outpatient Clinic (CBOC) 
in Superior, Wisconsin.  Currently, his claims file contains 
no records from that facility dated after July 20, 2004.  
Because the more recent records could bear on the outcome of 
his appeal, they need to be obtained.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2006).

The veteran has provided additional information pertaining to 
certain stressors he feels may have triggered PTSD, including 
being aboard a plane that caught fire, and being aboard a 
ship that was damaged in a typhoon.  Thus far, no effort has 
been made to corroborate the stressors he has identified, or 
to determine whether he engaged in combat.  This needs to be 
accomplished.  If a stressor is verified, or combat 
participation is confirmed, he needs to be re-examined to 
determine if he meets the diagnostic criteria for PTSD.  
38 C.F.R. § 19.9 (2006).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Obtain copies of records pertaining to 
any psychiatric treatment the veteran has 
received at the CBOC in Superior, Wisconsin 
since July 20, 2004, following the procedures 
set forth in 38 C.F.R. § 3.159.  The evidence 
obtained, if any, should be associated with 
the claims file.

2.  Ask the veteran to identify any new or 
additional records of treatment that he would 
like to be considered in connection with his 
claim for service connection for PTSD (in 
addition to the records from the CBOC in 
Superior, Wisconsin).  If he adequately 
identifies relevant new or additional 
evidence, and provides appropriate releases, 
where necessary, assist him in obtaining the 
evidence identified following the procedures 
set forth in 38 C.F.R. § 3.159.  Any 
additional evidence obtained should be 
associated with the claims file.

3.  Ask the veteran to provide as much 
additional detail as possible regarding each 
of his claimed PTSD stressors, including 
dates, times, locations, units of assignment, 
names of others who were involved, and the 
specifics of each event experienced.  Notify 
him that it would be helpful for him to 
obtain corroborating statements from other 
servicemen who witnessed the claimed events.  
Give him a reasonable opportunity to respond 
to the RO's communications, and associate 
with the claims file any additional 
statements or evidence received.

4.  After the veteran has been given a 
reasonable opportunity to provide additional 
details, refer his case to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) for verification of the reported 
stressors (which currently include, among 
other things, "several altercations with 
enemy forces" while aboard the U.S.S. Chara 
(AE-31) from May to November 1951; being 
aboard a plane that caught fire in Thailand; 
and being aboard the U.S.S. Chara after it 
was damaged in a typhoon).  The JSRRC should 
be asked to say whether any additional 
information is required of the veteran to 
conduct its research and, if so, he should be 
asked to provide the additional information.

5.  Also ask the service department to 
provide as much information as possible about 
the veteran or his unit's having engaged in 
combat.  Ask the service department to 
specifically indicate whether the veteran's 
receipt of the Republic of Vietnam Campaign 
Medal with Device and/or his eligibility for 
hostile fire pay while serving aboard the 
U.S.S. Chara (AE-31) in support of combat 
operations from May to November 1971, is 
indicative of the veteran's involvement in 
actual combat.  The response received should 
be associated with the claims file.

6.  If, after the foregoing development has 
been completed, a stressor is verified-or if 
it is determined that the veteran engaged in 
combat, and has a combat-related stressor-
arrange to have the veteran examined by a 
psychologist.  The psychologist should 
examine the veteran and conduct psychological 
testing, with appropriate subscales, to 
determine whether the veteran has PTSD.

7.  If a stressor is verified-or if it is 
determined that the veteran engaged in 
combat, and has a combat-related stressor-
and after psychological testing has been 
completed, arrange to have the veteran 
scheduled for a psychiatric examination.  
After examining the veteran, reviewing the 
claims file, and conducting any necessary 
testing, the examiner should provide a 
diagnosis for each psychiatric and/or mental 
disorder identified.  If PTSD is not 
diagnosed, the examiner should explain why he 
or she finds that the criteria for the 
diagnosis have not been met, and should 
comment on the propriety of any diagnoses of 
PTSD currently in the claims file.  If PTSD 
is diagnosed, the examiner should be asked to 
provide an opinion as to whether it is at 
least as likely as not (i.e., whether it is 
50 percent or more probable) that PTSD is 
attributable to one or more of the veteran's 
verified in-service stressors.  A complete 
rationale should be provided for all opinions 
expressed.

8.  Thereafter, take adjudicatory action on 
the veteran's claim for service connection 
for PTSD.  If any benefit sought remains 
denied, furnish a supplemental statement of 
the case (SSOC) to the veteran and his 
representative.
 
After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
DAVID A. BRENNINGMEYER 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


